Title: To George Washington from Major General Johann Kalb, 20 March 1780
From: Kalb, Johann
To: Washington, George


          
            sir.
            springfield [N.J.] March the 20th 1780.
          
          Being but badly off for Boats for the Water Guards your Excellency approved of and having none at all for three other Such Guards I think necessary to Establish, not being able to get any from this State by application to the Governor, I wrote to Gl Green on the Subject a few days ago, and here inclose another letter for him, and for the perusal of your Excellency.
          I could not learn what kind of Boats the Enemies Collected, but that they did is certain, as also that there is Some thing in contemplation against our Ports here.
          I am informed they intend to come out in force for a forage and to Sweep the Country from Newark to amboy of all the live Cattle and every kind of Provision of which there is great Scarcity in New-York Major Stoughton of the New levies killed last week a Man on long Island for refusing him a Bag of flour, for which he is now confined at the Provost. that number of the inhabitants of the City have lately applied to Gl Pattison for Liberty to come out, that there is great disturbence and uneasiness amongst them, being forced on Military Duty every other Day.
          Lord Roden’s Corps Shifted from New-York to Long Island.
          Genl Skinner came friday last from the City to Staten Island, and was very inquisitive to know if the Boats were ready for the Expedition but not mentioning when or where. He sent on Saturday Capt. Cornelius Hatfield to New York with an order for Clothing for the New levies, which is to be, Scarlet Coats Trimed with Blue, Jackets and Breeches White, with an Order also for New Muskets for the whole of the Said New Levies.
          It appears by all accounts they have Some thing in View.
          It was to be wished, the Inhabitants within their reach could move all their cattle and Provisions to a distance, to be persuaded to it by their Legislatures, or that orders could be issued to the purpose, it only

prolongs the War by giving the Enemy opportunities of providing themselves with Provisions and forage at our Expence. It would greatly tend to the advantage of the United States, and possibly to the Good of those very inhabitants, Who must live in Continual fears and they often End in losing their all.
          Whatever Intelligence I can get Shall be instantly forwarded to Head Quarters. I have the honor to be with the greatest Respect Your Excellency’s most obedient and very humble Servant
          
            The Baron de Kalb
          
        